COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00374-CR
                             NO. 02-13-00375-CR

WALLACE WAYNE BOWMAN, JR.                                           APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      On May 10, 2010 as part of two plea-bargain agreements, Appellant

Wallace Wayne Bowman Jr. pleaded guilty to two charges of capital murder. In

accordance with the agreements, the trial court sentenced Appellant to

imprisonment for life without parole. The trial court certified in each case that

Appellant had no right to appeal. See Tex. R. App. P. 25.2(a)(2).


      1
       See Tex. R. App. P. 47.4.
      Approximately three years later in August 2013, Appellant filed two pro se

notices of appeal in the trial court and two motions for extension of time to file the

notices in this court. See Tex. R. App. P. 26.3. Appellant filed his notices and

motions outside of the mandated time limitations, which divests this court of

jurisdiction over his attempted appeals. See Tex. R. App. P. 26.2(a), 26.3; Olivo

v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996).              Therefore, we

dismiss the appeals for want of jurisdiction. 2 See Tex. R. App. P. 43.2(f).


                                              PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 29, 2013




      2
       We note that Appellant’s appeals would also be subject to dismissal
based on the trial court’s certifications that Appellant had no right to appeal. See
Tex. R. App. P. 25.2(d).


                                          2